Citation Nr: 1535082	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for chronic kidney disease/diabetic neuropathy, currently rated as 80 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971 to include service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied entitlement to a TDIU and granted an increased disability rating for chronic kidney disease/diabetic neuropathy and assigned a 80 percent rating, effective May 16, 2012.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at his local RO.  A transcript of the hearing is of record.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, by a June 2014 written statement, the Veteran withdrew the issue of entitlement to an increased rating for chronic kidney disease/diabetic neuropathy.  

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased rating for chronic kidney disease/diabetic neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In a written statement received in June 2014, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal in the claim for entitlement to an increased rating for chronic kidney disease/diabetic neuropathy.  Accordingly, the Board does not have appellate jurisdiction to review the appeal and the claim is dismissed.

II.  TDIU

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The Veteran essentially contends, to include at his June 2014 hearing, that he is unemployable due to his service-connected disabilities.  A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of chronic kidney disease/diabetic neuropathy (rated as 60 percent disabling prior to May 16, 2012 and as 80 percent thereafter); anxiety disorder and depressive disorder (rated as 30 percent disabling); right ear shrapnel wound (rated as noncompensable prior to May 16, 2012, and as 10 percent disabling thereafter); and diabetes mellitus, type II (rated as 10 percent disabling prior to June 25, 2012, and as noncompensable thereafter); for a combined evaluation of 80 percent from May 26, 2009, and 90 percent from May 16, 2012.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

On his application for entitlement to a TDIU, the Veteran stated that he became too disabled to work in 2009 due to his service-connected disabilities.  During his June 2014 Board hearing, he testified that he has less than one year of college education.  He reported that he last worked as an operations manager at a wholesale video company for ten years before being laid off.  More recently, he volunteered fifteen hours a week at the local VA but stopped due to his service-connected disabilities.  He testified that his service-connected disabilities cause increased nervousness, anxiety and social isolation.  Further, he reported limitations in his capacity to work due to frequent urination associated with his chronic kidney disease.  

In May 2011, the Social Security Administration issued a Notice of Decision in which an Administrative Law Judge (ALJ) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical and mental impairment, since January 16, 2009.  In his decision, the reviewing ALJ noted that the Veteran has not engaged in substantial gainful activity due to the following impairments: aortic insufficiency with severe aortic regurgitation, valvular heart disease (status post cardiovascular surgery), diabetes mellitus, diabetic neuropathy, chronic kidney disease, and depression.  The Board notes that consideration may not be given to the impairment caused by the nonservice-connected heart disabilities when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At an April 2011 SSA hearing, an impartial vocational expert testified that the Veteran's acquired job skills do not transfer to sedentary work.  In addition, considering the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.

The Board acknowledges that June 2012 VA examinations included opinions to the effect that neither the service-connected psychiatric disorders nor the right ear shrapnel scar precluded the Veteran from obtaining or maintaining substantially gainful employment.  The Veteran was afforded a nephrology examination in June 2012.  He reported frequent urination of fifteen to eighteen times a day that requires him to be near a restroom.  Physical examination revealed anorexia, weakness, and frequency of urination due to renal dysfunction.  The examiner in an October 2012 addendum opinion opined that the Veteran's main issue with his chronic kidney disease is increased frequent urination.  Further, the examiner stated that the Veteran's disabilities make it difficult for him to perform physically demanding work, however, there are no significant medical conditions that would interfere with his ability to perform sedentary employment. 

Nonetheless, the evidence of record indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his combined service-connected disabilities.  The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that his service-connected disabilities warrant a grant of TDIU.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


ORDER

The appeal on the claim for entitlement to an increased rating chronic kidney disease/diabetic neuropathy is dismissed.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


